Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention is directed to a clip to retain a solar panel or module to a rail that is height adjustable to accommodate different thickness of the panel or module. The prior art does not disclose the specific rail including a flange and rib; a clip or clamp that clips to the rail by at least two notches, wherein there are a plurality of notches, and depending on which notch is engaged, i.e. a first or second notch, a different thickness of solar panel or module. An example of the prior art is Jasmine (US 2017/0302221) or Markiewicz et al. (US 2015/0052712). Although the example prior art have clamps that adjust to different thicknesses of solar cells to a rail (see Jasmine figs. 5-8 and Markiewicz fig. 9), neither of the cited examples discloses the type of rail, nor a clip that engages with the rail as recited in the claim, nor wherein the thickness of solar cell to be retain results in adjustment of the clip by selecting a notch.
The references included in the IDS dated 9/22/2021 does disclose the particulars of the recited invention as detailed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721